DETAILED ACTION
	This Office Action is in response to the Amendment filed 17 December 2021. Claim(s) 1-20 are currently pending. The Examiner acknowledges the amendments to claim(s) 1 and previously withdrawn claims 15-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groh (US 2016/0317276A1).
Regarding claim 1, Groh discloses a delivery device for a collapsible and expandable prosthetic heart valve, wherein the delivery device includes an outer sheath (406; Fig. 16) extending from a proximal end to a distal end. A delivery sheath (406) is positioned at the distal end of the outer sheath. The delivery sheath is sized and shaped to maintain the prosthetic heart valve (402) in a collapsed condition therein. The delivery sheath has a delivery position in which the positively recited prosthetic heart valve is disposed inside the delivery sheath in the collapsed condition (Fig. 16, 18). A filter sheath (106) overlies a portion of the outer sheath. An intermediate sheath (104) is positioned between the outer sheath and the filter sheath. An embolic filter (108) includes a proximal end coupled to the intermediate sheath and a distal end that is not 
Regarding claim 2, Groh discloses that the outer sheath is capable of translating with respect to the intermediate sheath [0074].
Regarding claim 13, Groh discloses that the distal end of the embolic filter is generally disk-shaped in the deployed condition (Fig. 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh in view of Merhi (US 2016/0235515A1).
Regarding claims 3-10
Merhi teaches a self-expanding filter having a conical shape [0035] and formed of shape memory material [0033, 0036]. The filter includes a structural framewrork (124; Fig. 1B) having open portions. A membrane (126) extends across the open portions of the framework. The framework is formed of a plurality of struts that form a row of diamond-shaped cells (Fig. 1B).The membrane is formed of a braided mesh which is a porous fabric [0037]. The braided mesh is generally conical in a deployed condition (Fig. 1B). The distal end of the embolic filter includes a filter section having a size and shape in the deployed condition of the embolic filter that is capable of spanning across a plurality of ostia of arteries extending from an ascending aorta (Fig. 5C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the embolic filter of Groh with the filter, as taught by Merhi, as this modification involves the simple substitution of one embolic filter with another for the predictable result of providing filtering means during use of the delivery device.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh in view of Merhi, as applied to claim 10 above, and further in view of Merhi (US 2012/0179033A1).
Regarding claims 11 and 12
Merhi teaches a filter (860; Fig. 8B) that is includes a connection member (862) wherein a proximal end of the connection member is coupled to the catheter and a distal end of the connection member is coupled to the filter section [0079]. The connection member and the filter section are integrally formed wherein the connection member and filter section are included as part of a whole of the device rather than being supplied separately. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coupling mechanism of the filter to the intermediate sheath of the combination of Groh and Merhi with the connection member, as taught by Merhi, as this modification involves the simple substation of one means of coupling for another for the predictable result of connecting the filter to the device.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh in view of Merhi (US 2012/0179033A1).
Regarding claim 14, Groh discloses that the proximal end of the filter is coupled to the intermediate sheath (Fig. 16) but does not disclose that the proximal end of the embolic filter includes a connection member having a proximal end that is coupled to the intermediate sheath and a distal end coupled to the filter section.
Merhi teaches a filter (860; Fig. 8B) that is includes a connection member (862) wherein a proximal end of the connection member is coupled to the catheter and a distal end of the connection member is coupled to the filter section [0079]. The connection member and the filter section are integrally formed wherein the connection member and filter section are included as part of a whole of the device rather than being supplied separately. Therefore, it would have been obvious to one of ordinary skill in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yachia et al. (US 2016/0296315A1) discloses a catheter including a filter and a valve.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771